DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been considered below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “an aerodynamic center is approximately aligned with the center of gravity”. It is unclear to which aerodynamic center this limitation refers (e.g., does it refer to the aerodynamic center of one prop, of all of the props?). Thus, because one of ordinary skill in the art could not be able to reasonably ascertain the metes and bounds of the claimed invention, claim 1, along with dependent claims 2-20, is rejected under 35 U.S.C. 112(b). For purposes of examination, this limitation is being construed to mean the aerodynamic center of the wings.
Claim 11 is further rejected because it is not clear what is meant by the limitation “wherein an angle formed by the starboard segment of the wing and the fuselage is less than 20 degrees.” Particularly, it is not clear how the angle is being measured (e.g., which axis of the fuselage and which portion of the wing are forming the angle?). Thus, because one of ordinary skill in the art could not be able to reasonably ascertain the metes and bounds of the claimed invention, claim 11 is further rejected under 35 U.S.C. 112(b).
does not necessarily have an internal cavity, and at least one of the first propeller, the second propeller, or the third propeller is configured to recess within an internal cavity of the aircraft during a second mode of operation; or (b) an aircraft having an internal cavity, wherein at least one of the first propeller, the second propeller, or the third propeller is configured to recess within the internal cavity of the aircraft during a second mode of operation. In other words, it is not clear whether the claim is directed to the shape of the propeller itself, or whether the claim requires the aircraft to have an internal cavity in which the propeller recesses. Claim 15 is being rejected under both 35 U.S.C. 102 (in case it should be interpreted under the first interpretation) and under 35 U.S.C. 103 (in case it should be interpreted under the second interpretation). Thus, because one of ordinary skill in the art could not be able to reasonably ascertain the metes and bounds of the claimed invention, claim 15 is further rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-9, 13-17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 10,577,091 to Parks et al. (“Parks”).

a fuselage (102); 
a forward swept wing (106, FIGS. 3A-3B) mounted to the fuselage, the wing having a port segment and a starboard segment, each segment extending outwardly from the fuselage to a free end, wherein the free end of each segment is a forward most region of the wing (FIGS. 3A-3B); 
a tail region extending from the fuselage (region at and around 108, 122); and 
a set of propellers (124) configured such that an aerodynamic center is approximately aligned with the center of gravity during a mode of operation (Col. 8, lines 31-34), the set including a first propeller, a second propeller, and a third propeller, wherein the first propeller and the second propeller are coupled to the wing, and the third propeller is coupled to the tail region (FIGS. 3A-3B).
Regarding claim 2, Parks discloses a first wing boom attached along the starboard segment of the wing (118 extending between 106 and 104); and a second wing boom attached along the port segment of the wing (118 extending between 106 and 104), wherein the tail region includes a tail boom (118 extending from 108; FIGS. 3A-3B).  
Regarding claim 3, Parks discloses a third wing boom (128) attached to a free end of the starboard segment of the wing; and a fourth wing boom (128) attached to a free end of the port segment of the wing (FIGS. 3A-3B).
Regarding claim 7, Parks discloses wherein the first wing boom is attached to an approximate mid-point of the starboard segment of the wing and the second wing boom is attached to an approximate mid-point of the port segment of the wing (FIG. 3A-3B; note: the claim as currently written does not require the booms to be coupled directly to the approximate 
Regarding claim 8, Parks discloses wherein the first and second propellers are coupled to the first and second wing booms, respectively (FIGS. 3A-3B).
Regarding claim 9, Parks discloses a fourth propeller (124) coupled to a third wing boom (128), wherein the third wing boom is coupled to the starboard segment of the wing; and a fifth propeller (124) coupled to a fourth wing boom (128), wherein the fourth wing boom is coupled to the port segment of the wing (FIGS. 3A-3B).
Regarding claim 13, Parks discloses wherein the first propeller, the second propeller, and the third propeller have substantially equal diameters (Col. 10, lines 60-65).
Regarding claim 14, Parks discloses wherein the first propeller rotates in a direction opposite to a rotational direction of the second propeller during the mode of operation (Col. 11, lines 7-9).
Regarding claim 15, Parks discloses wherein at least one of the first propeller, the second propeller, or the third propeller is configured to recess within an internal cavity of the aircraft during a second mode of operation (FIG. 5; Col. 12, line 65 to Col. 13, line 11; note: the claim does not require the aircraft to have an internal cavity in which the propeller recesses, and the propellers of Parks are indeed configured to recess within an internal cavity of the aircraft. See also rejection of claim 15 under 35 U.S.C. 112(b) above and 35 U.S.C. 103 below).
Regarding claim 16, Parks discloses wherein the tail region includes a T-tail (Col. 12, lines 18-24) having a fin (120) with a rudder (132) configured to control yaw motion of the aircraft and a tail plane attached perpendicularly to the fin (Col. 12, lines 8-12).

Regarding claim 20, Parks discloses wherein the first propeller is attached to a free end of the starboard segment of the wing and the second propeller is attached to a free end of the port segment of the wing (FIGS. 3A-3B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Parks as applied to claim 1 above in view of U.S. Patent No. 10,450,062 to Bova et al. (“Bova”).
Regarding claim 4, Parks teaches each and every element of claim 2 as discussed above, but it does not explicitly teach wherein at least one of the first wing boom, the second wing boom, or the tail boom includes a boom control effector configured to direct airflow generated by a propeller.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Parks to further include the boom control effector, as taught by Bova, in order to help navigate the aircraft. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Parks as applied to claim 2 above in view of U.S. Publication No. 2008/0236137 to Julliard et al. (“Julliard”).
Regarding claim 5, Parks teaches each and every element of claim 2 as discussed above, but it does not explicitly teach wherein at least one of the first wing boom, the second wing boom, or the tail boom is hollow and is configured as a resonator tuned to a frequency of a propeller during the mode of operation.
Julliard teaches an aircraft, wherein a nacelle is hollow and is configured as a resonator tuned to a frequency of a propeller during the mode of operation (¶ [0038], FIG. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Parks by making at least one of the first wing boom, the second wing boom, or the tail boom hollow and configured as a resonator tuned to a frequency of a propeller during the mode of operation, as taught by Julliard, in order to reduce acoustic noise.
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Parks as applied to claim 2 above in view of U.S. Patent No. 10,124,890 to Sada-Salinas et al. (Sada-Salinas).
Regarding claim 6, Parks teaches each and every element of claim 2 as discussed above, but it does not explicitly teach wherein at least one of the first wing boom, the second wing boom, or the tail boom is configured to retain a battery.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Parks such that at least one of the first wing boom, the second wing boom, or the tail boom is configured to retain a battery, as taught by Sada-Salina, in order to provide power to the propellers.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Parks as applied to claim 1 above, in view of U.S. Publication No. 2018/0215465 to Renteria (“Renteria”). 
Regarding claim 10, Parks teaches each and every element of claim 1 as discussed above, and it teaches a fourth propeller (124) coupled to the tail region of the aircraft (118 extending from 108). Parks does not explicitly teach wherein at least one of the first propeller, the second propeller, the third propeller, and the fourth propeller includes a set of co-rotating propellers.
Renteria teaches an aircraft, wherein at least one of the first propeller, the second propeller, the third propeller, and the fourth propeller includes a set of co-rotating propellers (963, 964; FIG. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Parks such that at least one of the first propeller, the second propeller, the third propeller, and the fourth propeller includes a set of co-rotating propellers, as taught by Renteria, in order to increase payload and stability. 
Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Parks as applied to claim 1 above. 
Regarding claim 11, Parks teaches each and every element of claim 1 as discussed above, but it does not explicitly teach wherein an angle formed by the starboard segment of the wing and the fuselage is less than 20 degrees.
see, e.g., Parks at Col. 8, lines 31-34).
Regarding claim 18, Parks teaches each and every element of claim 1 above, but it does not explicitly teach wherein a total area of the set of propellers has a disc loading of less than 15 pounds per square foot. 
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this case, applicant has not shown patentable significance of disc loading being less than 15 pounds per square feet. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Park so that the total area of the set of propellers has a disc loading of less than 15 pounds per square foot, in order to improve flight efficiency. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Parks as applied to claim 1 above, in view of U.S. Patent No. 10,513,341 to Jenkins (“Jenkins”).
Regarding claim 12, Parks teaches each and every element of claim 1 as discussed above, but it does not explicitly teach a set of cruise propellers coupled to each free end of the wing, wherein each cruise propeller rotates in a plane substantially orthogonal to the wing.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Parks by further including the set of cruise propellers, as taught by Jenkins, in order to improve horizontal flight.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Parks as applied to claim 1 above in view of U.S. Patent No. 10,029,785 to Niedzballa (“Niedzballa”) (see also rejections of claim 15 under 35 U.S.C. 102 and 112(b) above).
Regarding claim 15, Parks teaches each and every element of claim 1 above, but it may be argued that Parks does not explicitly teach wherein at least one of the first propeller, the second propeller, or the third propeller is configured to recess within an internal cavity of the aircraft during a second mode of operation. 
Niedzballa teaches an aircraft, wherein at least one of the first propeller, the second propeller, or the third propeller is configured to recess within an internal cavity of the aircraft during a second mode of operation (FIG. 3; Col. 9, lines 33-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Parks so that at least one of the first propeller, the second propeller, or the third propeller is configured to recess within an internal cavity of the aircraft during a second mode of operation, as taught by Niedzballa, in order to reduce drag.  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Parks as applied to claim 1 above in view of U.S. Publication No. 2020/0354049 to Noppel et al. (“Noppel”) and U.S. Publication No. 2008/0054121 to Yoeli (“Yoeli”)

Noppel teaches an aircraft comprising teach four seats, disposed within the fuselage, oriented in two rows (FIG. 4E).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Parks by further including the four seats, as taught by Noppel, in order to improve comfort for the passengers. 
The combination of Parks and Noppel does not explicitly teach wherein the two rows are tiered such that one row of seats is elevated above the other row of seats.
Yoeli teaches an aircraft with two rows of passenger seats, wherein the two rows are tiered such that one row of seats is elevated above the other row of seats (FIG. 6A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of the Parks and Noppel combination so that the two rows are tiered such that one row of seats is elevated above the other row of seats, as taught by Yoeli, in order to allow all of the passengers to view the forward flight direction. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references have many of the elements in the applicant’s disclosure and claim 1.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/MARC BURGESS/Primary Examiner, Art Unit 3642